                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JAMES RAY ROBERTS,                                 Case No. 03-cv-04652-SI
                                   8                    Plaintiff,
                                                                                            ORDER
                                   9             v.
                                                                                            Re: Dkt. Nos. 38, 46
                                  10     DAVID TRISTAN, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          This long-closed pro se prisoner’s civil rights action is now before the court for consideration
                                  14   of plaintiff’s motion to reopen and plaintiff’s motion for miscellaneous relief.
                                  15          This action was dismissed without prejudice on April 1, 2005, because plaintiff did not
                                  16   exhaust his administrative remedies before filing the action. Docket No. 29. Plaintiff’s appeal was
                                  17   dismissed on July 21, 2005 because his notice of appeal was not timely filed. See Roberts v. Tristan,
                                  18   Ninth Cir. No. 05-16012 at Docket No. 4. Plaintiff filed nothing further for more than thirteen years.
                                  19          In a motion filed October 4, 2018, plaintiff now moves “to reopen with leave to amend,”
                                  20   asking that the action be reopened, apparently because he exhausted his administrative remedies
                                  21   after the dismissal and/or wants to amend his complaint. Defendants oppose the motion on the
                                  22   grounds that it is untimely and does not show extraordinary circumstances warranting relief. Like
                                  23   defendants, the court construes plaintiff’s motion to be a motion for relief under Federal Rule of
                                  24   Civil Procedure 60(b)(6).
                                  25          The court may relieve a party “from a final judgment, order, or proceeding” for any of several

                                  26   listed reasons. Fed. R. Civ. P. 60(b). The catchall provision in Rule 60(b)(6) allows relief for “any

                                  27   other reason that justifies relief.” Fed. R. Civ. P. 60(b). A motion for relief under Rule 60(b)(6)

                                  28   “must be made within a reasonable time.” Fed. R. Civ. P. 60(c). Rule 60(b)(6) “vests power in
                                   1   courts adequate to enable them to vacate judgments whenever such action is appropriate to

                                   2   accomplish justice. We apply this provision sparingly: [a] party is entitled to relief under Rule

                                   3   60(b)(6) where extraordinary circumstances prevented him from taking timely action to prevent or

                                   4   correct an erroneous judgment.” Foley v. Biter, 793 F.3d 998, 1002 (9th Cir. 2015) (citations and

                                   5   internal quotation marks omitted).

                                   6          Plaintiff’s motion for relief under Rule 60(b)(6) is DENIED. Docket No. 38. Plaintiff offers

                                   7   no explanation for waiting more than thirteen years to file his Rule 60(b)(6) motion and thus does

                                   8   not show that he filed his motion “within a reasonable time.” See Fed. R. Civ. P. 60(c)(1).

                                   9   Moreover, he does not show that setting aside the judgment is necessary to accomplish justice.
                                       Plaintiff wants to go forward with a claim that he exhausted after the case was dismissed or wants
                                  10
                                       to amend his complaint to assert a new claim for which administrative remedies had been exhausted
                                  11
                                       before he filed the action in 2003. The post-dismissal exhaustion of administrative remedies does
                                  12
Northern District of California
 United States District Court




                                       not call for the reopening of the action and instead clears the way for a plaintiff to file a new action
                                  13
                                       asserting those claims. Cf. Vaden v. Summerhill, 449 F.3d 1047, 1051 (9th Cir. 2006) (where
                                  14
                                       administrative remedies are not exhausted before the prisoner sends his complaint to the court it will
                                  15
                                       be dismissed even if exhaustion is completed by the time the complaint is actually filed). Insofar as
                                  16
                                       plaintiff wants to amend his complaint to add a new claim that was exhausted before he filed the
                                  17
                                       action in 2003, Rule 60(b)(6) relief is not appropriate because plaintiff inexplicably waited more
                                  18
                                       than thirteen years to seek such relief.
                                  19
                                              Plaintiff may file a new action to assert his claims because the dismissal of the action in 2005
                                  20
                                       was without prejudice. He is cautioned, however, it is quite likely that claims based on events and
                                  21
                                       omissions that occurred before 2003 will be barred by the statute of limitations. If plaintiff believes
                                  22
                                       his civil rights currently are being violated, he may file a new civil rights action after he exhausts
                                  23
                                       administrative remedies for claims about his current conditions. The proper venue for a claim about
                                  24
                                       events and omissions at Ironwood State Prison (where plaintiff now is housed) would be the U.S.
                                  25
                                       District Court for the Southern District of California.
                                  26
                                  27

                                  28
                                                                                          2
                                   1             Plaintiff’s motion requesting several items of miscellaneous relief is DENIED. Docket No.

                                   2   46. The court will not appoint counsel or issue a restraining order (especially against nondefendants)

                                   3   in a closed case that will remain closed. The clerk will send to plaintiff a photocopy order form for

                                   4   him to use if he wants to order copies of documents from this action; plaintiff must pay for those

                                   5   copies.

                                   6             IT IS SO ORDERED.

                                   7   Dated: November 29, 2018

                                   8                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                   9                                                    United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
